UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-7349


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          and

CHARLES PETERSON,

                       Claimant,

          v.

GARNETT GILBERT SMITH, a/k/a Abdule Jones,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cr-00479-JKB-1)


Submitted:   February 23, 2017             Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Garnett Gilbert Smith, Appellant Pro Se. David I. Sharfstein,
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Garnett Gilbert Smith seeks to appeal the district court’s

order denying his motion for leave to file an addendum to his

motion to supplement his petition for reconsideration of the

denial of his 28 U.S.C. § 2255 (2012) motion.                         The order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                          Accordingly, we deny

a   certificate      of     appealability          and    dismiss     the    appeal.         We

dispense      with    oral        argument      because       the    facts        and     legal

                                               3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4